                               Case 20-12821-mkn                 Doc 85       Entered 06/22/20 15:39:17               Page 1 of 2


                         1

                         2

                         3

                         4
                           Entered on Docket
                         5June 22, 2020
                  ___________________________________________________________________
                         6
                               GARMAN TURNER GORDON LLP
                         7     GREGORY E. GARMAN
                               Nevada Bar No. 6654
                         8     E-mail: ggarman@gtg.legal
                               WILLIAM M. NOALL
                         9     Nevada Bar No. 3549
                               Email: wnoall@gtg.legal
                       10      MARK M. WEISENMILLER
                               Nevada Bar No. 12128
                       11      Email: mweisenmiller@gtg.legal
                               7251 Amigo Street, Suite 210
                       12      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                       13      Fax: (725) 777-3112
                               Counsel for ACF FinCo I, LP
                       14
                                                                UNITED STATES BANKRUPTCY COURT
                       15
                                                                            DISTRICT OF NEVADA
                       16
                               In re:                                                           CASE NO. BK-S-20-12821-MKN
                       17                                                                       Chapter 11
                       18      PETERSEN-DEAN, INC.,
                                                                                                Date:     N/A
                                                    Debtor.                                     Time:
                       19                                                                       Location:
                       20                ORDER GRANTING EX PARTE APPLICATION FOR EXAMINATION OF
                                            JEFFREY C. PEREA PURSUANT TO BANKRUPTCY RULE 2004
                       21

                       22                 Upon the Ex Parte Application for Examination of Jeffrey C. Perea Pursuant to Bankruptcy

                       23      Rule 2004 (the “Application”)1 and good cause appearing therefore;

                       24                 IT IS HEREBY ORDERED that Jeffrey C. Perea shall appear for a Bankruptcy Rule

                       25      2004 examination on June 30, 2020, at 9:00 a.m., pursuant to FED. R. BANKR. P. 2004, related to

                       26      the financial affairs of the Debtors.
                       27
                               1
                       28          All capitalized undefined terms used herein shall be ascribed the definitions set forth in the Application.

      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000
                               4852-8067-1030, v. 1
                               Case 20-12821-mkn          Doc 85     Entered 06/22/20 15:39:17       Page 2 of 2


                         1              IT IS HEREBY ORDERED the examination will take place by video conference and

                         2     login information will be circulated to all parties and witnesses.

                         3              IT IS HEREBY ORDERED the Secured Lender will conduct this examination utilizing

                         4     the secure web-based examination option afforded by Zoom or other provider or in the alternative

                         5     video teleconferencing services offered by Zoom or other provider or telephonically only and will

                         6     provide remote access to those parties wishing to participate in the examination via the internet

                         7     and/or telephone. The court reporter may also be remote via one of the options above for the

                         8     purposes of reporting the examination and may or may not be in the presence of the examinee.

                         9              IT IS HEREBY ORDERED all parties and witnesses wishing to participate in the

                       10      examination via the internet or phone shall contact the noticing attorney at least two (2) calendar

                       11      days prior to the examination so that the necessary credential, call-in numbers, testing and

                       12      information, if necessary, can be provided to you prior to the examination.

                       13               IT IS SO ORDERED.

                       14
                               PREPARED AND SUBMITTED BY:
                       15

                       16      GARMAN TURNER GORDON LLP

                       17
                                /s/ Mark M. Weisenmiller
                       18      GREGORY E. GARMAN
                               Nevada Bar No. 6654
                       19      WILLIAM M. NOALL
                               Nevada Bar No. 3549
                       20      MARK M. WEISENMILLER
                               Nevada Bar No .12128
                       21      7251 Amigo Street, Suite 210
                               Las Vegas, Nevada 89119
                       22      Tel: (725) 777-3000
                               Fax: (725) 777-3112
                       23      Counsel for ACF FinCo I, LP

                       24

                       25

                       26
                       27

                       28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000                                                            2
                               4852-8067-1030, v. 1
